DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the reply filed 4/5/2021.
Claims 96-97 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2018.

Response to Arguments
	All of Applicants arguments and the declaration of Robert Alonso filed 4/5/2021 have been fully considered and are not persuasive.  
	Applicant argues that Yu teaches 2% ethyl pyruvate and there is no motivation to increase the amounts 5-10times.  Applicant also argues that Hohenstein teaches salicylic acid in amounts of 5-50%, but the claimed amounts recite 15-30% and there is no motivation in the art to select the narrower claimed range.
This is not persuasive.  As discussed in the rejection below, While Example 21 teaches the use of 2% of the enhancing compound (i.e. pyruvate molecule), Yu teaches that these compounds can be used in amounts ranging from 0.1-99% and the working examples show ranges of 2-20.5% being used, thus showing the concentration used to be a result effective variable and it would have been well within the purview of one of ordinary skill in the art practicing the invention to pick and choose a concentration to provide the instantly claimed composition because it was known that ethyl pyruvate was useful for providing enhanced efficacy and penetration of the anti-fungal agent.  Furthermore, regarding both the Yu and Hohenstein reference, it is noted that overlapping ranges such as those of the prior art are prima facie obvious absent evidence showing the claimed range to be critical.
Applicant remarks that the art is silent on the claimed composition being effective at resolving warts within 6 weeks and this was unpredictable as described in the declaration.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The prior art makes obvious the structural limitations being claimed, therefore the composition claimed and the composition of the prior art are expected to have the same efficacy in resolving warts absent factual evidence to the contrary.
The declaration part 7 also notes that when using amounts outside of the claimed ranges as suggested by the references, there may be deleterious properties that are contrary to the method of use.
This is not persuasive as it is unsupported by factual evidence. Applicant must provide factual data showing the claimed ranges to be critical.  
Regarding Applicant’s remarks about the properties shown by Ex.1, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, the prior art makes obvious a composition having the claimed structure, therefore, the composition claimed and the composition of the prior art are expected to have the same properties absent factual evidence to the contrary.  It is also noted that the prior art teaches ethyl/methyl pyruvate to increase the therapeutic effect of active agents and enhances their penetration and efficacy, thus decreased time of resolution is expected.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 85-86, 88-91, 95, 99-104, 107 and 109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 85 recites “at least 35wt% of an organic solvent that comprises one or more alcohols” and  claim 95 recites “ a weight% of one or more alcohols from about 35% to about 70%...”. These concentration amounts are not supported by the originally filed disclosure.  While the specification teaches the presence of alcohols and organic solvents and table 1 and 2 shows the use of  isopropyl alcohol in amounts of 26.6-40.8% (or 20-30%) and transcutol P in amounts of 20-30%, this disclosure is not sufficient to support the claimed amounts of “at least 35%  and from “35-75%” as these ranges embrace amounts not previously disclosed.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 85, 88-91, 95 and 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 6,051,609), Hohenstein (US 2011/0160166) and Birnbaum (US 2010/0048724), as evidenced by ChemBook and Sigma Aldrich.
Yu discloses compositions and methods for enhancing therapeutic effects of topically applied agents.  Topical application of the therapeutic composition has been found to achieve a substantial increase in therapeutic effect of the active ingredient in humans (Abs).
Suitable compositions include compositions for treatment of athlete’s foot and nail infections comprising griseofulvin (an anti-fungal agent) and a hydroxyacid (Col. 18, lines 30-50).

Yu further teaches the composition to comprise a solvent such as water, ethanol, acetone, propylene glycol or polysorbate 80 (Col. 6., lines 60-67).
Example 21 of Yu disclose a therapeutic composition containing 1% griseofulvin (a halogen containing moiety) and 2% methyl pyruvate.  The composition is further taught to comprise 20ml 2-pyrrolidone, 47ml Peg-400 and 30ml ethanol (expected to make up 97% of the composition)  The methyl pyruvate was added to help griseofulvin dissolve into the solution, to enhance penetration and the efficacy of griseofulfin, and to normalize the disturbed keratinization in nails.
Regarding claims 85, 89 and 95: While Example 21 teaches the use of 2% of the enhancing compound, Yu teaches that these compounds can be used in amounts ranging from 0.1-99% and the working examples show ranges of 2-20.5% being used, thus showing the concentration used to be a result effective variable and it would have been merely a matter of judicious selection to one of ordinary skill in the art at the time the invention was made to modify the referenced composition because it would have been well in the purview of one of ordinary skill in the art practicing the invention to pick and choose a concentration to provide the instantly claimed composition because it was known that ethyl pyruvate was useful for providing enhanced efficacy and penetration of the anti-fungal agent.
Using the densities of ethanol and Peg-400 (alcohol and organic solvent), as evidenced by ChemBook and Sigma Aldrich, the concentration of Peg-400 and ethanol can be calculated to be 23.676% and 52.92% respectively % total of alcohol, which reads on “at least 35% of an organic solvent comprising one or more alcohols as recited by instant claims 85 and reads on  “wt% of one alcohol from 
Griseofulvin is also taught to be used to treat patients having athletes foot (with or without toe nail involvement) (Col. 18, lines 30-35).
Regarding the elected species of ethyl pyruvate, it is noted that Yu teaches both methyl pyruvate and ethyl pyruvate to be suitable enhancing agents for use, thus showing then to be functionally equivalent, thus it prima facie obvious for a skilled artisan to use ethyl pyruvate (reading on instant claims 90) in place of methyl pyruvate as they are both taught by the prior art to be used for the same purpose in the same type of composition. One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In reFoot, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
However, Yu does not teach the composition to comprise a keratolytic agent such as salicylic acid.
Hohenstein discloses topical pharmaceutical formulations for the treatment of athletes foot and nail fungus (onychomycosis).  The composition is an anhydrous composition comprising a therapeutically effective amount of salicylic acid and can be used in any formulation suitable for application to the nail and the surrounding tissues (Abs and [0021]).
Hohenstein discloses that salicylic acid USP is well known as a strongly antimicrobial pharmaceutical ingredient.  When formulated into an anhydrous base and applied to human nail and surrounding tissues, it was surprisingly found that the keratolytic and irritant effects were dramatically reduced or eliminated. Salicylic acid could be used at high concentrations for a strong, broad-spectrum 
Hohenstein teaches that the salicylic acid is used in amounts ranging from 5-50% (Hohenstein – claim 10).
It would have been prima facie obvious for a person of skill in the art before the effective filing date of the claims invention to modify the teachings of Yu with those of Hohenstein and add 5-50% (overlapping with “at least about 25%” as recited by instant claim 88) of salicylic acid to the therapeutic composition of Yu as Hohenstein teaches salicylic acid to be an effective anti-fungal agent in anhydrous composition that can be used in high amounts without causing irritation to the subject.  Absent evidence to the contrary one of skill in the art would have a reasonable expectation of success as both Hohenstein and Example 21 are directed to anhydrous composition for treating nail fungal infections and its prima facie obvious to combine two composition each which are individually taught by the prior art to be used for the same purpose in order to create a third composition to be used for that same purpose (i.e. treat nail fungus).
However, the above references do not teach the composition to comprise polyvinylpyrrolidone-iodine.
Birnbaum discloses an antifungal composition used to treat onychomycosis, which is a fungal infection of the nail bed (Abs).
Typically amounts of active antifungal agent to be used range from 0.5-20%, preferably from 1-10%.  While Birnbaum teaches griseofulvin to be a suitable anti-fungal agent for use, Birnbaum teaches that preferred antifungal agents for use include povidone-iodine (also known as polypyrrolidone-iodine), selected from a finite number of preferred agents.
Birnbaum further teaches that the composition can also contain a keratolytic agent to facilitate diffusion or migration of the medication through the subungal debris.  Suitable keratolytic agents include urea (5-40%), salicylic acid (5-40%), DMSO, sulfur and other known compounds.  Acids and/or enzymatic keratolytics can also be used, such as ethyl pyruvate [0040-0041].
.

Claims 85, 88-91, 95, and 99-104, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 6,051,609), Hohenstein (US 2011/0160166), and Birnbaum (US 2010/0048724), as applied to claims 85, 88-91 and 95 above, and further in view of Chappnell (US 2013/0203847), as evidenced by ChemBook and Sigma Aldrich.
As discussed above, the above references make obvious the limitations of claims 85, 88-91 and 95, however, they do not teach the composition to comprise glycerin, isopropyl alcohol and 2-(2-ethoxyethoxy) ethanol as recited by instant claims 99-104.
It is noted that Yu teaches that the pharmaceutical agents are initially dissolved in a solvent such as water, ethanol, acetone, propylene glycol or polysorbate 80, the solution then prepared can be formulated into a cream or ointment via conventional manners (Col. 6, lines 60-67 to Col. 7, lines 1-5).  Example 21 teaches griseofulvin to be dissolved into a solution using a mixture of agents.  Ex. 20 also teaches the use of a mixture of solvents such as water, ethanol and propylene glycol. 
Chappnell teaches pharmaceutical formulations for topical application to the skin [0047].  Chappnell teaches that solvents such as glycerin, 2-(2-ethoxyethoxy) ethanol, isopropyl alcohol are functionally equivalent non-aqueous solvents, along with ethanol, acetone and propylene glycol (taught by Yu).  It would have been prima facie obvious to use a combination such as glycerin, 2-(2-ethoxyethoxy) ethanol, isopropyl alcohol as the solvent in the composition of Yu as its prima facie obvious to combine different functionally equivalent composition in order to create a single composition for the same purpose, furthermore, Yu teaches that combinations of solvents can be used.
Claims 85, 86, 88-91, 95, 107, and 109  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 6,051,609), Hohenstein (US 2011/0160166), and Birnbaum (US 2010/0048724), as applied to claims 85, 88-91 and 95 above, and further in view of Dever (US 2011/0086109), as evidenced by ChemBook and Sigma Aldrich.
As discussed above, the above references make obvious the limitations of claims 85, 88-91 and 95 , however, they do not teach the composition to comprise an additional keratolytic agent as recited by instant claim 86, and nitrocellulose as recited by instant claims 107 and 109.
Dever discloses a gel composition for application to skin comprising a keratolytic agent, such as salicylic acid and nitrocellulose (Abs).  Dever teaches that nitrocellulose acts as a film forming agent that protects the active ingredient, here the keratolytic agent (salicylic acid), from evaporation for a period of time sufficient for the active ingredient to effect treatment [0022].  The composition can be used to treat onychomycosis [0031].
Dever further teaches that the keratolytic agent can be selected from salicylic acid, ascorbic acid, calcium pantothenate, glacial acetic acid, lactic acid, podophyllum resin, and zinc chloride or combinations thereof [0028].
It would have been prima facie obvious for a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Dever.  One of skill in the art would have been motivated to add nitrocellulose to the composition as Dever teaches that nitrocellulose acts as a film forming agent that protects the active ingredient from evaporation for a period of time sufficient for the active ingredient to effect treatment.  One of skill in the art would have also been motivated to add a second keratolytic agent, such as lactic acid, as its prima facie obvious to combine two compounds each taught by the prior art to be used for the same purpose (keratolytic agent to treat nail fungus) in order to create a third composition for the same purpose.  One of skill in the art would have a reasonable expectation of success as Dever teaches compositions for treating nail fungus.

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613